Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/026, 074 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose “a cache-coherent switch, and a first memory module, wherein: the first memory module is connected to the cache-coherent switch, the cache-coherent switch is connected to the network interface circuit, and the stored-program processing circuit is connected to the cache-coherent switch.”
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are rejected on the ground of provisional nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. application 17/026,074.
Instant Application Claim 1, 17/026,082
Claim 1, US Patent Application 17/026,074
A system, comprising: a first server, comprising: a stored-program processing circuit, a network interface circuit, a cache-coherent switch, and a first memory module, wherein: the first memory module is connected to the cache-coherent switch, the cache-coherent switch is connected to the network interface circuit, and the stored-program processing circuit is connected to the cache-coherent switch, the stored-program processing circuit being connected to the first memory module via the cache-coherent switch.
A system, comprising: a first server, comprising: a stored-program processing circuit, a cache-coherent switch, and a first memory module; and a second server; and a server-linking switch connected to the first server and to the second server, wherein: the first memory module is connected to the cache-coherent switch via a first interface, the cache-coherent switch is connected to the server-linking switch, and the stored-program processing circuit is connected to the cache-coherent switch via a second interface different from the first interface.


Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over to Sen et al., (US Patent Application Pub. No: 20200104275 A1) in view of Kapur et al. (US Patent Application Pub. No: 20080025289 A1) and in further view of Aslam et al., (US 2018/0048711).
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.
 	As per claim 1, Sen teaches a system (Fig.1) , comprising: a first server (Figs. 1 and 5, [0074]), comprising: a stored-program processing circuit(Figs. 1 and 5, 582), a network interface circuit (Fig. 5, lines [0074]), a cache-coherent switch (cache-coherent interface, Fig. 1a, [0032-0074]), and a first memory module (Figs. 1 and 5, 522, [0074]).
Sen does not explicitly disclose a cache-coherent switch and wherein: the first memory module is connected to the cache-coherent switch, the cache-coherent switch is connected to the server-linking switch, and the stored-program processing circuit is connected to the cache-coherent switch.
Kapur discloses a cache-coherent switch (Figs.1 and 2, a cache coherent interconnect (CCl) port 102); wherein: the first memory module is connected to the cache-coherent switch (a connection between memory controller 105(1)-105(N)), the cache-coherent switch is connected to the server-linking switch (a connection between a cache coherent interconnect (CCl) port 102 and one or more peripheral interconnects (e.g., 135, 136, and 130); [0030-0031]; Figs.1 and 2, The IOH 115 may include a cache coherent interconnect (CCl) port 102 connected to the processor 101, one or more peripheral interconnects (e.g., 135, 136, and 130), datapath (DP) logic 102 (e.g., switch) to route transactions between the processor 101, I/O devices 104 (e.g., 195, 196, 190) and any internal agents (e.g., 140, 145, 150)), and the stored-program processing circuit is connected to the cache-coherent switch ([0030-0031] ,Figs.1 and 2, Each processor may include a memory controller, memory controllers 105(1)-105(N), and each may be coupled to a corresponding system memory 110(1)-110(N).).
It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Kapur‘s electronic system, for use in a workstation or server, for controlling traffic flow and ordering of packet data between peripheral devices such as network interface controller, storage interface to modify Sen’s system with Kapur. Doing so would simplify the processing operations and the apparatus provides an ordering and transaction flow for the packet processing engine, thus ensuring correct operation both within and external to the packet processing engine/virtualization engine (Kapur, [0020-0021]) to obtain the invention as specified in claim 1.
Neither Sen nor Kapur specifically teaches the stored-program processing circuit being connected to the first memory module via the cache-coherent switch. However, Aslam teaches a stored-program processing circuit being connected to the first memory module via the cache-coherent switch. Specifically, Aslam teaches a system (100 or 450) that includes a first server (Fig. 4, 401) with a stored program (300, Fig. 1) processing circuit (Fig. 1, 204), a network interface circuit (Fig. 1, 222, 114; Fig. 4 421, 426), cache-coherent switch (Fig. 1, 206, [0050-0060]), wherein the stored-program processing circuit is connected to the first memory module (Fig. 1, 206-208, Fig. 4, 411-421) via the cache-coherent switch (Fig. 1, 204-206).
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Aslam and Sen-Kapur before him or her, to modify Aslam’s stored-program processing circuit design architecture incorporating Sen-Kapur’s cache-coherent switch and corresponding architecture. The suggestion/motivation for doing so would have been to utilize a shared cache so that to take advantage of the high-speed access of the cache, as well-known in the art. (Fig. 1, 206-208, [0050-0060], Fig. 4, 411-421 via the cache-coherent switch Fig. 1, 204-206).
As per claim 2, Sen-Kapur in further view of Aslam teaches further comprising a second memory module connected to the cache-coherent switch, wherein the first memory module comprises volatile memory and the second memory module comprises persistent memory.  Kapur discloses a cache-coherent switch (Figs.1 and 2, a cache coherent interconnect (CCl) port 102); wherein: the first memory module is connected to the cache-coherent switch (a connection between memory controller 105(1)-105(N)), the cache-coherent switch is connected to the server-linking switch (a connection between a cache coherent interconnect (CCl) port 102 and one or more peripheral interconnects (e.g., 135, 136, and 130); [0030-0031]; Figs.1 and 2, The IOH 115 may include a cache coherent interconnect (CCl) port 102 connected to the processor 101, one or more peripheral interconnects (e.g., 135, 136, and 130), datapath (DP) logic 102 (e.g., switch) to route transactions between the processor 101, I/O devices 104 (e.g., 195, 196, 190) and any internal agents (e.g., 140, 145, 150)), and the stored-program processing circuit is connected to the cache-coherent switch ([0030-0031] ,Figs.1 and 2, Each processor may include a memory controller, memory controllers 105(1)-105(N), and each may be coupled to a corresponding system memory 110(1)-110(N).).
As per claim 3, Sen-Kapur in further view of Aslam teaches wherein the cache-coherent switch is configured to virtualize the first memory module and the second memory module.  (Sen [0032-0074], Kapur [0020-0031])
As per claim 4, Sen-Kapur in further view of Aslam teaches wherein the first memory module comprises flash memory, and the cache-coherent switch is configured to provide a flash translation layer for the flash memory.  (Sen [0032-0074], Kapur [0020-0031])
As per claim 5, Sen-Kapur in further view of Aslam teaches wherein the cache-coherent switch is configured to: monitor an access frequency of a first memory location in the first memory module; determine that the access frequency exceeds a first threshold; and copy the contents of the first memory location into a second memory location, the second memory location being in the second memory module.  (Sen [0032-0074], Kapur [0020-0031])

As per claim 6, Sen-Kapur in further view of Aslam teaches wherein the second memory module comprises high bandwidth memory (HBM).  (Sen [0032-0074], Kapur [0020-0031])
As per claim 7, Sen-Kapur in further view of Aslam teaches wherein the cache-coherent switch is configured to maintain a table for mapping processor-side addresses to memory-side addresses.  (Sen [0032-0074], Kapur [0020-0031])
As per claim 8, Sen-Kapur in further view of Aslam teaches further comprising: a second server, and a network switch connected to first server and the second server.  (Figs. 1 and 2, Kapur teaches a cache coherent interconnect (CCI) port 102)
Claims 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over to Sen et al., (US Patent Application Pub. No: 20200104275 A1) and Kapur et al. (US Patent Application Pub. No: 20080025289 A1) and Aslam et al., (US 2018/0048711) and in further view of Devireddy (US Patent Application Pub. No: 20200412798 A1).
As per claim 9, Sen-Kapur-Aslam does not expressly teach wherein the network switch comprises a top of rack (ToR) Ethernet switch.  Devireddy teaches a plurality of racks 210 that may include one or more top-of-rack (TOR) switches 215, [0025-0029]) It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Devireddy‘s system teaches that includes a TOR CXL switch, for use in a workstation or server, for controlling traffic flow and ordering of packet data between peripheral devices such as network interface controller, storage interface to modify the Sen-Kapur. Doing so would simplify the processing operations and the apparatus provides an ordering and transaction flow for the packet processing engine in order to obtain the invention as specified in claim 1. (Devireddy [0025-0029], Sen [0032-0074], Kapur [0020-0031]) 
As per claim 10, Sen-Kapur-Aslam-Devireddy teaches wherein the cache-coherent switch is configured to receive remote direct memory access (RDMA) requests, and to send RDMA responses.  (Devireddy [0025-0029], Sen [0032-0074], Kapur [0020-0031])
As per claim 11, Sen-Kapur-Aslam-Devireddy teaches wherein the cache-coherent switch is configured to receive the remote direct memory access (RDMA) requests through the ToR Ethernet switch and through the network interface circuit, and to send RDMA responses through the ToR Ethernet switch and through the network interface circuit.  (Devireddy [0025-0029], Sen [0032-0074], Kapur [0020-0031])
As per claim 12, Sen-Kapur-Aslam-Devireddy teaches wherein the cache-coherent switch is configured to support a Compute Express Link (CXL) protocol.  (Devireddy‘s system teaches that includes a TOR CXL switch, for use in a workstation or server)
As per claim 13, Sen-Kapur-Aslam-Devireddy teaches wherein the first server comprises an expansion socket adapter, connected to an expansion socket of the first server, the expansion socket adapter comprising: the cache-coherent switch; and a memory module socket, the first memory module being connected to the cache-coherent switch through the memory module socket.  (Devireddy [0025-0029], Sen [0032-0074], Kapur [0020-0031])
As per claim 14, Sen-Kapur-Aslam-Devireddy teaches wherein the memory module socket comprises an M.2 socket.  (Devireddy [0025-0029], Sen [0032-0074], Kapur [0020-0031])
As per claim 15, Sen-Kapur-Aslam-Devireddy teaches wherein the network interface circuit is on the expansion socket adapter. (Devireddy [0025-0029], Sen [0032-0074], Kapur [0020-0031])
See claims 1-15 above for the rejection of claims 16-20.
Conclusion 


The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272-4157. The examiner can normally be reached between 8:30- 6:00 from Monday to Thursday, (I am off every first Friday), and 7:30- 4:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272- 2100. 
/Tammara R Peyton/ 
Primary Examiner, Art Unit 2184 
July 16, 2022